Citation Nr: 0830906	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-16 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asbestosis, to 
include scarring of the lungs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
October 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board notes that the issue of 
entitlement to service connection for scarring of the lungs 
due to pneumonia has been certified for appellate 
consideration.  As explained below, the evidence shows that 
the scarring of the veteran's lungs is associated with 
asbestosis, rather than pneumonia.  Service connection for 
asbestosis, to include scarring of the lungs, is granted in 
this decision.  The issue of entitlement to service 
connection for scarring of the lungs as due to pneumonia is 
rendered moot. 

The Board granted a motion to advance this case on the docket 
due to advanced age in June 2007.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2007).  The Board also 
remanded this case in June 2007 so that the veteran could be 
afforded a Travel Board hearing.  That hearing was held in 
February 2008, and a transcript of the proceeding is of 
record.

The Board received additional evidence pertinent to the 
claims after the February 2008 hearing.  The veteran waived 
the right to have this evidence initially considered by the 
originating agency.


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss disability that is 
etiologically related to in-service noise exposure.

2.  The veteran has tinnitus that is etiologically related to 
in-service noise exposure.

3.  The veteran has asbestosis, to include lung scarring, 
that is etiologically related to in-service asbestos 
exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2007).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Asbestosis, to include lung scarring, was incurred in 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection can be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The Court has held that VA must analyze an appellant's claim 
to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease. M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102 (2007); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis 

Bilateral Hearing Loss Disability and Tinnitus

The veteran contends that service connection is warranted for 
bilateral hearing loss disability and for tinnitus because 
they are related to service.  Specifically, he testified in 
February 2008 that he has experienced these disabilities 
since active duty, when he regularly was exposed to the loud 
noises produced by the diesel generators that powered his 
radar base.

Many of the veteran's service treatment records are missing, 
and the available records do not show that he experienced 
decreased hearing acuity or tinnitus during service.  
However, the veteran is competent to describe his in-service 
exposure to loud noises and the onset of his tinnitus.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  Moreover, the Board has no 
reason to question the credibility of the veteran's hearing 
testimony concerning these events.  The Board notes that the 
veteran's DD Form 214 confirms that he served as a radar 
technician at a base near the Canadian border.  In addition, 
the veteran's brother and friend, in statements received in 
August 2003, indicated that they observed the veteran's 
hearing difficulty shortly after his release from active 
duty.

The post-service medical evidence of record reflects that the 
veteran currently has bilateral hearing loss disability and 
tinnitus.  A private February 2003 audiogram includes a 
diagnosis of moderate bilateral sensorineural hearing loss, 
and the report of a March 2006 VA audiology evaluation 
confirms that the veteran has bilateral hearing loss 
disability, as defined by 38 C.F.R. § 3.385.  The March 2006 
record also notes the veteran's complaint of intermittent, 
binaural tinnitus.

With respect to medical nexus, the veteran's private 
physician opined in letters dated in June 2003 and February 
2008 that the veteran's bilateral hearing loss disability and 
tinnitus most likely were caused by in-service noise 
exposure.  Since there is no contrary medical opinion of 
record, the preponderance of the evidence weighs in favor of 
the claims.  Accordingly, service connection for bilateral 
hearing loss disability and tinnitus is warranted.

Asbestosis and Lung Scarring

The veteran also contends that service connection is 
warranted for asbestosis with scarring of the lungs because 
it is related to service.  Specifically, he maintains that he 
developed asbestosis because he regularly used asbestos at 
his radar base to make an insulating material.  

As noted, many of the veteran's service treatment records are 
missing, and the available records reflect no complaint or 
treatment related to his respiratory system.   
The veteran, however, is competent to describe his in-service 
exposure to asbestos and his bout of pneumonia.  See, again, 
Layno, 6 Vet. App. at 469.  Moreover, the Board again has no 
reason to question the credibility of his testimony regarding 
these experiences.  Statements received from the veteran's 
brothers in August 2003 confirm that he was hospitalized for 
pneumonia while stationed in Mississippi.  

The post-service medical evidence of record establishes that 
the veteran has scarring of the lungs which is related to 
asbestos exposure.  Private computed axial tomography (CT) 
scans conducted in March 2002 and December 2006 revealed 
scarring and pleural calcification and plaquing in the left 
lung, and the December 2006 scan report notes that these 
findings were consistent with asbestos exposure.  In April 
2008, the veteran's VA health care provider noted that a 
January 2008 CT scan revealed mild basilar anterior scarring 
of the lungs and pleural thickening with calcification.  He 
diagnosed asbestosis and opined that the scarring in the 
veteran's lungs most likely was related to in-service 
exposure to asbestos.  

Since the Board, in its role as fact-finder, finds that the 
veteran's reported history of in-service asbestos exposure is 
credible, and since the medical evidence of record shows that 
the veteran has asbestosis, to include lung scarring, which 
is related to that exposure, the preponderance of the 
evidence weighs in favor of the claim.  Accordingly, service 
connection for asbestosis with lung scarring is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for asbestosis, to include 
lung scarring, is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


